Case 19-15189-elf   Doc 53   Filed 04/02/20 Entered 04/02/20 10:34:03   Desc Main
                             Document      Page 1 of 2
Case 19-15189-elf    Doc 53   Filed 04/02/20 Entered 04/02/20 10:34:03             Desc Main
                              Document      Page 2 of 2




          4/1/2020                         /s/ LeRoy Wm. Etheridge for

                                                                NO OBJECTION
                                                                *without prejudice to any
                                                                trustee rights and remedies.
